Citation Nr: 1528001	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right knee disability.  

2.  Whether new and material evidence has been received to reopen service connection for a left knee disability.  

3.  Whether new and material evidence has been received to reopen service connection for a lumbosacral spine disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for a lumbosacral spine disability.  

7.  Entitlement to service connection for a left hip disability.  

8.  Entitlement to service connection for a right ankle disability.  

9.  Entitlement to service connection for a left ankle disability.  

10.  Entitlement to service connection for residuals of dental trauma, to include loss of teeth.  

11.  Entitlement to service connection for a respiratory disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  

The issue of service connection for a lumbosacral spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of service connection for a dental disorder, to include loss of teeth, for treatment purposes has been raised by the record.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Because the issue has not yet been adjudicated by the appropriate VA Medical Center (VAMC), the Board does not have jurisdiction over it, and it is REFERRED for appropriate action.  


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied reopening service connection for disabilities of the back and bilateral knees, finding new and material evidence had not been submitted regarding the claimed disorders.  The Veteran did not perfect a timely appeal of this decision.  

2.  Records received since the August 2006 rating decision was not previously considered, relates to an unestablished fact related to claimed symptoms, and the evidence is otherwise not cumulative or redundant.  

3.  There was no dental trauma during service resulting in bone loss of the maxilla or mandible.  

4.  The Veteran did not have periodontal disease or symptoms related thereto during service resulting in bone loss of the maxilla or mandible.  

5.  The Veteran received routine dental treatment during active service. 

6.  The Veteran currently has no bone loss of the maxilla or mandible.  

7.  Compensation is not available for loss of teeth due to dental trauma, periodontal disease, or residuals related thereto.  

8.  The Veteran did not have chronic symptoms of a respiratory disease or injury in service, symptoms of such a disease were not continuous after service separation, and a respiratory disorder did not manifest to a compensable degree within one year of separation from service.  


9.  Currently diagnoses of any respiratory disorder are not related to an in-service injury, disease, or event.  

10.  Current diagnoses of disabilities of the bilateral knees, ankles, and left hip have not been presented.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection claims for disorders of back and bilateral knees is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  Evidence received since the August 2006 rating decision is new and material and the claims of entitlement to service connection for disorders of the back and bilateral knees are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for establishing service connection for a dental disorder, to include loss of teeth, for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2014).  

4.  The criteria for establishing service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

5.  The criteria for establishing service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

6.  The criteria for establishing service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

7.  The criteria for establishing service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

8.  The criteria for establishing service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

9.  The criteria for establishing service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of July 2010 and November 2011 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to an application to reopen a claim for service connection, VA must notify the claimant of the evidence that is necessary to both reopen the previously denied claim and to establish entitlement to service connection.  To satisfy this requirement, VA is required to look at the bases for the prior denial of service connection and to provide the Veteran with notice that describes what evidence is needed to substantiate those elements required to establish service connection that were found to be insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, because the Veteran's service connection claims are being reopened, any inadequacy in the notice to the Veteran is at most harmless error.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board has considered whether a VA examination or opinion was required to ascertain the nature and etiology of the claimed disabilities.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Court of Appeals for Veterans Claims has stated that the third element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

While the Veteran has not been afforded a VA examination and/or opinion regarding the etiology of any current respiratory disorder, the Board concludes such an examination or opinion is not necessary in the present case.  In this case, because the weight of the evidence demonstrates that there was in fact no injury or disease in service, and any currently diagnosed respiratory disorders had their onset years after service separation, there is no duty to provide a VA medical examination.  The Board finds that the weight of the evidence also demonstrates no symptoms of such disorders in service and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection because there is nothing in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Likewise, in the case of the Veteran's service connection claim for a dental disorder, there are no material questions of fact which require additional medical examination or opinion.  As for the claimed disabilities of the bilateral knees, ankles, and left hip, the Board finds no competent evidence of current diagnoses of the claimed disabilities, as will be discussed in greater detail below; hence, VA examinations are not necessary.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  New and material evidence - Back 
and bilateral knee disorders

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c),(d)(3) (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  

Historically, the RO most recently denied service connection for a back disorder and disorders of the bilateral knees in an August 2006 rating decision.  The RO found that new and material evidence had not been received regarding these claimed disabilities.  Specifically, the Veteran had not submitted evidence suggesting his current disabilities of the back and bilateral knees were incurred in or related to service.  The Veteran did not file a timely notice of disagreement regarding this determination; thus, this rating decision became final.  

Since the prior final denial of the claim in August 2006, recent evidentiary submissions have included VA and private treatment records and several lay statements submitted by the Veteran.  Among these lay statements are a statement from another veteran who served with the Veteran, and several by neighbors who knew the Veteran both prior to and after his service period.  In these statements, the lay parties wrote that the Veteran reported chronic, recurrent pain of the low back and both knees both during and immediately following service.  

Having reviewed the evidentiary submissions since August 2006, the Board finds that new and material evidence to reopen service connection for disorders of the back and bilateral knees has been received.  Specifically, the lay statements submitted by the Veteran suggest continuing symptoms involving the back and knees, evidence which was not previously of record.  Of particular note is the September 2010 statement from W.H.F, who served with the Veteran and has first-hand knowledge of the alleged injuries.  

The Board acknowledges that while laypersons are not competent to diagnosis underlying orthopedic disorders, they are competent to report observable symptoms either observed themselves or as reported by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence suggests a possible continuity of symptomatology involving the back and knees from service to the present, the lack of which was a basis of the prior final denials of service connection.  Therefore, these claims are reopened and may be considered on the merits.  

III.  Service connection
a. Dental disorder

The Veteran seeks service connection for a dental disorder.  Specifically, he asserts that the water he drank during active duty service contained desalination chemicals which resulted in tooth decay, and compensation is thus warranted.  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(a) (2014)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  As noted above, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2014).  38 C.F.R. § 3.381(a) (2014).  

On examination for service entrance in December 1965, no missing teeth were noted on physical examination, although it is unclear if a full dental examination was conducted at that time.  The Veteran's initial in-service dental treatment examination conducted that same month show missing nos. 1, 16-18, and 32 teeth.  On dental examination for service separation in January 1969, missing teeth were noted at nos. 16 and 32, and nos. 14, 15, 20, and 31 were noted to be restorable.  No indication of trauma to the mouth or jaw was documented.  On a concurrent report of medical history, the Veteran denied any history of severe tooth or gum trouble.  

While teeth may have been extracted during service, the Veteran's extracted teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381(b) (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  The evidence of record does not reflect bone loss of the maxilla or mandible, and he has not alleged as such; by the Veteran's own account, his teeth were extracted by a dentist during service or thereafter, and were not lost as the result of as a result of loss of substance of the body of maxilla or mandible due to trauma or disease such as osteomyelitis, or loss of the alveolar process as a result of periodontal disease.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id.  

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease (or from caries).  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.  

b. Respiratory disorder

The Veteran seeks service connection for a respiratory disorder which allegedly results from an in-service disease or injury, according to the Veteran's contentions.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

On examination for service entrance in December 1965, an X-ray of the Veteran's chest was within normal limits, with no abnormalities noted.  A chest X-ray taken in August 1968 showed a 3mm granuloma at the base of the right lung; however, because the Veteran displayed no chest symptoms, this finding was not thought by the examiner to be clinically significant.  No diagnosis of a respiratory disorder was rendered at that time, and the Veteran has not asserted as such.  On examination for service separation in January 1969, the Veteran was noted to have no respiratory abnormalities.  On a concurrent report of medical history, he denied any shortness of breath, asthma, wheezing, or other respiratory symptomatology.  

Based on the above, the Board must conclude that disease or injury of the respiratory system was not incurred during active duty service.  While the Veteran was observed to have a small granuloma of the right lung, as confirmed within the service treatment records, this clinical finding was characterized by medical experts as not clinically significant, and does not constitute a disease or injury in and of itself.  

Symptoms of a respiratory disorder were also not continuous after service separation.  The evidence of record does not show, and the Veteran himself has not contended, that he has had symptoms, treatment, or a diagnosis of a respiratory disorder for many years after service.  For example, on a September 1994 VA general medical examination, the Veteran denied any history of tuberculosis or other respiratory disease, and on physical evaluation, his lungs were clear, without wheezes, rhonchi, or rales.  No respiratory disability was noted at that time.  More current records are likewise negative for a diagnosis of a current respiratory disability, although the Veteran has reported chest pain and shortness of breath on occasion.  Of note is the Veteran's August 2010 informal service connection claim for a respiratory disorder, in which he made reference to the 1968 X-ray indicating a granuloma of the lung, but did not otherwise allege a current respiratory disability.  In the remainder of his statements, he has only alleged he has a current "lung condition" not otherwise specified.  

Overall, the weight of the evidence does not demonstrate that the Veteran was diagnosed with a respiratory disorder such as tuberculosis to a compensable degree within one year of separation from service, nor is the Veteran competent to provide such evidence of a diagnoses, because he is a lay person.  Thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Finally, the Board finds that weight of the evidence demonstrates that any currently diagnosed respiratory disorder is not related to an in-service injury, disease, or event.  As noted above there is no indication of respiratory symptoms during service or evidence suggesting the onset of any lung condition was during service.  The only evidence suggesting any nexus to service are the Veteran's own statements.  While the Board finds that he is competent to report observable symptoms of his claimed disorder such as shortness of breath, his statements as to nexus are not competent.  As a lay person without any medical training, he is not competent to provide evidence on questions of etiology of such complex medical disabilities as a respiratory disease, as such diseases are internal to the body, have many different potential causes and require testing to determine a diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  He has also not stated he is reporting the statements of a competent expert, and his lay assertions have not later been verified by a competent expert.  

For the reasons discussed above, the Board finds that service connection for a respiratory disorder not warranted on either a direct or presumptive basis.  Because a preponderance of the evidence is against service connection for a respiratory disorder, the claim must be denied, and there is not reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

c.  Disorders of the Bilateral Knees, Ankles, and Left Hip

The Veteran seeks service connection for disorders of left hip and bilateral knees and ankles which allegedly result from an in-service fall, according to the Veteran's contentions.  The Board having reopened the Veteran's service connection claims for bilateral knee disorders, these issues may be considered on the merits.  Additionally, these issues were considered on the merits by the RO within the November 2013 statement of the case; thus, no prejudice results to the Veteran as a result of the Board's adjudication of the knee issues at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In the present case, the Board finds no evidence of current diagnoses of disabilities of the knees, ankles, or left hip for which service connection may be granted.  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disabilities, as in this case, that holding would not apply.  The Board acknowledges the Veteran's submission of an undated letter from a VA physician stating the Veteran has been diagnosed with a "progressive arthritic and neurologic process".  The Board first notes that this letter is quite old, as it refers to VA as the Veterans Administration, and not the Department of Veterans' Affairs, indicating it was written prior to 1988, the year of VA's name change.  See The Department of Veterans Affairs Act of 1988 (Pub. L. 100-527).  Additionally, it makes no mention of the left hip, knees, or ankles.  As such, the Board concludes this letter is not evidence of a current disability of the claimed joints.  

Next, the Board notes the Veteran has submitted private records dated between 1990-92 indicating he was positive for Lyme disease, resulting in joint pain, among other symptoms.  The Board observes, however, that more recent VA and private treatment records do not reflect such a diagnosis.  Even presuming this diagnosis, made approximately 20 years prior to the current claim, constituted a current disability, it was rendered over 20 years after service separation and is unrelated to service, according to the record.  Furthermore, the prior diagnoses of Lyme disease make no specific mention of the knees, ankles, or left hip; thus, this diagnosis does not indicate a current disability of the knees, ankles, or left hip for which service connection may be awarded.  

As noted above, laypersons are competent to report observable symptomatology and similar evidence in some situations.  While the Board finds that the Veteran is competent to report observable symptoms of his claimed disorders such as joint pain, his statements as a current diagnosis are not competent.  As a lay person without any medical training, he is not competent to provide evidence on questions of etiology of such complex medical disabilities as orthopedic or musculoskeletal disabilities, as such diseases are internal to the body, have many different potential causes and require testing to determine a diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has also not stated he is reporting the statements of a competent expert, and his lay assertions have not later been verified by a competent expert.  

In this case, the preponderance of the evidence reveals that the Veteran does not have current disabilities of the knees, ankles, or left hip which may be service-connected.  The post-service treatment records, which show no findings or diagnoses of any of the claimed disabilities, provide particularly negative evidence against the claim, outweighing the Veteran's current statements made in the context of his service connection claim.  He has presented no evidence showing a finding or diagnosis of disabilities of the bilateral knees, ankles, or left hip.  To the extent that the Veteran argues that he has had pain of the knees, ankles and left hip since service, the Board points out that pain, in and of itself and without any underlying malady or pathology, is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  See also Brammer, at 225 ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral knee or ankle disabilities or a left hip disability.  For these reasons, service connection for these claimed disorders must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for the claimed disabilities, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  













							[CONTINUED ON NEXT PAGE]

ORDER

New and material evidence having been received, the service connection claim for a right knee disability is reopened.  

New and material evidence having been received, the service connection claim for a left knee disability is reopened.  

New and material evidence having been received, the service connection claim for a back disability is reopened.  

Service connection for a dental disorder, to include loss of teeth, for compensation purposes is denied.  

Service connection for a respiratory disorder is denied.  

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a left hip disability is denied.  

Service connection for a left ankle disability is denied.  

Service connection for a right ankle disability is denied.  


REMAND

The Veteran seeks service connection for a disability of the low back.  Service treatment records confirm that he repeatedly sought treatment for recurrent pain of the low back allegedly resulting from a fall.  In August 1968, he was hospitalized at a service hospital for pain of the low back and lower extremities, but no musculoskeletal disease was found.  In September 1968, he was given a profile limiting his physical activity, although a current musculoskeletal disease was "not proven", according to the document.  A history of arthritis in 1968, without residuals, was noted on his January 1969 service separation examination.  Also noted was a history of back pain during service.  

The Veteran has reported chronic low back pain since service.  He has also submitted lay statements from friends and family confirming he reported such observable symptomatology shortly after service separation.  Current diagnoses include degenerative changes of the lumbosacral spine, which he asserts are related to service.  The Board finds the evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Shreveport, Louisiana, as well as any VA facility reported by the Veteran.  If no such records are available, that fact must be noted for the record.  

2.  Schedule the Veteran for a VA medical examination to ascertain the current nature and etiology of his claimed disability of the lumbosacral spine.  The claims folder must be made available for review in connection with this examination.  After reviewing the claims folder and examining the appellant, the examiner must: 

a.  Indicate whether any disabilities of the lumbosacral spine are currently shown, and;

b.  State whether it is at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in service or is otherwise related to service, or manifested to a compensable degree within a year of service separation.  

A complete rationale for all opinions expressed must be provided.  If the examiner is not able to provide the requested opinions without resorting to speculation, the examiner must provide a detailed explanation of why speculation is required.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


